Citation Nr: 0421631	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-25 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypoglycemia.

2.  Entitlement to service connection for fatigue.





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to March 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that on the VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated August 2003, the veteran stated 
that, in addition to the issues noted on the front page of 
this action, he was also appealing issues involving a 
"neurophysical diseases" and "chronic undifferentiated 
physical disorders."  These issues are not before the Board 
and they are referred back to the RO for additional 
processing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim involving hypoglycemia and fatigue has been 
developed.

2.  The veteran has not been diagnosed with a chronic, 
ratable disability or disease that produces symptoms of 
fatigue.

4.  Hypoglycemia is not a ratable disability for VA 
compensation purposes.  The veteran has not been diagnosed 
with a disability or disorder that produces hypoglycemia.


CONCLUSIONS OF LAW

1.  A chronic disability associated with fatigue was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic disability associated with hypoglycemia was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims seeking entitlement to 
service connection for hypoglycemia and fatigue, VA's duties 
have been fulfilled to the extent possible.  VA must notify 
the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the original rating decision and the statement 
of the case (SOC).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that he had ratable disabilities, 
not manifestations or symptoms, and that these ratable 
disabilities were related to his military service or some 
incident therein.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in March 2003, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  The veteran did respond; 
however, he merely provided written statements with respect 
to his claims.  He did not, although asked, indicate or 
suggest that he was receiving any kind of medical treatment, 
from either government or private medical facilities, with 
respect to his claims involving fatigue and hypoglycemia.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
his duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In other 
words, once the veteran was informed that the VA was 
attempting to procure documents that would substantiate his 
claims, he had a duty to at least notify the VA of where 
those documents might be located.  In this instance, it seems 
that the veteran failed to cooperate with the VA, to the 
detriment of his claims.  It seems clear that the VA has 
given the veteran every opportunity to express his opinions 
with respect to his claims and the VA has obtained all known 
documents that would substantiate the veteran's assertions.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That letter was sent in March 2003; however, it 
requested that the veteran respond within 30 days, which is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002).  However, the 
record reveals that the veteran was allowed to submit 
evidence after the thirty-day suspense and the RO considered 
that evidence with respect to the veteran's claims.  An 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
Court discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was provided with notice of the 
appropriate laws and regulations.  He was given notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.

The veteran contends that service connection is warranted for 
fatigue and hypoglycemia.  Under 38 U.S.C.A. § 1131 (West 
2002) and 38 C.F.R. § 3.303(b) (2003), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2003).  The Court 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The veteran's service medical records indicate that while in 
service he complained of fatigue, sleeplessness, 
sluggishness, and lethargy.  Medical tests were accomplished 
and after the veteran was examined by numerous individuals, 
he was diagnosed as having a psychiatric disorder.  He was 
not diagnosed as suffering from chronic fatigue syndrome.  
Instead, the examiners indicated that the fatigue was simply 
a symptom or manifestation of the underlying psychiatric 
disability.  

Since it is clear that at least this symptom or manifestation 
was documented during active service, the Board's analysis 
must then turn to the matters of the presence of a current 
disability, and a nexus, or link, between the current 
disability and the veteran's military service.  After the 
veteran was discharged from the US Navy, the veteran, per the 
post-service medical records, complained of fatigue.  The 
post-service medical records do not reveal a diagnosis of 
chronic fatigue syndrome.  Like the examiners who saw the 
veteran while he was in service, the post-service doctors 
classified the complaint of fatigue as a manifestation or 
symptom of the veteran's other conditions.  The medical 
records are silent as to a diagnosis of fatigue as a disease 
or disability.  

In order for the claimant to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence (or in certain circumstances, 
lay evidence) of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  The medical records, 
while noting that the veteran has complaints of fatigue, does 
not report that the veteran is limited or restricted in his 
normal activities as a result of this manifestation.  He has 
not been diagnosed as suffering from "chronic fatigue 
syndrome."  There is no indication in the medical evidence 
that the veteran is receiving specific treatment for fatigue.  
There is no suggestion that the veteran is restricted as the 
result of fatigue.  While the Board does not dispute that the 
veteran may experience fatigue, sluggishness, and lethargy - 
said fatigue is simply symptom or manifestation.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service 
connection may not be granted for symptoms unaccompanied by a 
diagnosed disability).  To the extent that the veteran 
contends that he currently has some kind of disability 
manifested by fatigue, it is now well established that as a 
lay person without medical training, such as the veteran, is 
not competent to provide probative evidence on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In sum, the greater weight of probative evidence in this case 
preponderates against the claim of entitlement to service 
connection for fatigue.  With the absence of a separate and 
ratable disability, vice a manifestation, independent of any 
psychiatric disability, the claim must be denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) and Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997); see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2002).

With respect to the veteran's claim for entitlement to 
service connection for hypoglycemia, hypoglycemia is defined 
as an abnormally diminished concentration of glucose in the 
blood, which may lead to tremulousness, cold sweat, 
piloerection, hypothermia, and headache, accompanied by 
irritability, confusion, hallucinations, bizarre behavior, 
and ultimately, convulsions and coma.  Dorland's Illustrated 
Medical Dictionary, 804 (28th ed. 1994).  The veteran 
maintains that he cannot have "sugar" and that this affects 
his other disabilities.  

The veteran's service medical records are negative for a 
diagnosis of hypoglycemia.  The post-service medical records 
do show notes indicating hypoglycemia; however, hypoglycemia 
is noted "by history."  In order for the claimant to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
(or in certain circumstances, lay evidence) of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The medical records, while noting that the veteran has 
hypoglycemia (by history), does not report that the veteran 
is limited or restricted in his normal activities as a result 
of this manifestation.  The veteran has reported that he is 
not allowed any "sugars" as a result of his hypoglycemia.  
However, there is no indication that he received treatment 
for his reported hypoglycemia and there is no suggestion that 
the veteran is restricted as the result of hypoglycemia.  
While the Board does not dispute that the veteran has 
hypoglycemia, this symptom does not represent a finding of an 
underlying disability, inasmuch as it is productive of no 
physical or functional impairment.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability).  To the extent that the veteran contends that he 
currently has some kind of disability manifested by 
hypoglycemia, it is now well established that as a lay person 
without medical training, such as the veteran, is not 
competent to provide probative evidence on medical matters 
such as diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

In sum, the greater weight of probative evidence in this case 
preponderates against the claim of entitlement to service 
connection for hypoglycemia.  With the absence of a separate 
and ratable disability, vice a manifestation or symptom, the 
claim must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) and Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for hypoglycemia is denied.

Service connection for fatigue is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



